department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-2181-99 uilc internal_revenue_service national_office field_service_advice memorandum for attn from deborah a butler assistant chief_counsel cc dom fs subject separate_return limitation years this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurem tl-n-2181-99 yearb yearc yeard b c dateb datec dated datee datef dateg dateh datej datek foreign parentb purchasingcorp domestic subb target targetcorp domestic subd subf newsubf divisione product areab product areac tl-n-2181-99 product aread linee operationb operationc operationd operatione operationf operationg operationh producto productp productq productr productu agreementb agreementc amended agreementb agreementd stateb tl-n-2181-99 cityc countryx periodb issues whether an allocation of income under sec_482 is appropriate between purchasingcorp the parent_corporation of the purchasingcorp consolidated_group and targetcorp a member of the purchasingcorp consolidated_group whether targetcorp’s use of nol carryovers are limited by the separate_return_limitation_year srly rules conclusion sec_1 it is appropriate under sec_482 for the secretary to allocate income to purchasingcorp the parent_corporation of the purchasingcorp consolidated_group and targetcorp a member of the purchasingcorp consolidated_group where purchasingcorp has treated its current income as the current income of targetcorp in order to avoid or evade income_tax targetcorp’s net_operating_loss nol carryovers are limited by the srly rules under sec_1502 and the regulations promulgated thereunder facts purchasingcorp is a stateb corporation with its principal business offices located in cityc at relevant times purchasingcorp was a publicly_held_corporation purchasingcorp maintained its books and filed consolidated federal_income_tax returns on the accrual_method of accounting using a periodb year end at relevant times purchasingcorp manufactured and sold products in three broad product areas product areab product areac and product aread the product areab line included operationb the product areac line included operationc the product aread line included operationd purchasingcorp's product aread group was responsible for the divisione division s these groups divisions were responsible for the operatione including among other things producto tl-n-2181-99 on dateb purchasingcorp entered into a formal contractual arrangement agreementb wherein the parties agreed to jointly operationh of producto the agreement involved purchasingcorp domestic subb a stateb corporation and a operationg corporation target agreementb contemplated that target would be owned b by purchasingcorp and c by domestic subb domestic subb is a wholly owned subsidiary of a countryx entity identified as foreign parentb at a time not certain or established in the current record domestic subb transferred and assigned its interest in agreementb and target to its wholly owned stateb subsidiary identified as domestic subd since purchasingcorp and domestic subb each owned less than of target neither included the annual results in their respective consolidated_returns we understand that target filed its own corporate_income_tax returns forms through the tax_year ending in yeard target had in excess of dollar_figureb in unused net operating losses available for carry over to subsequent years on datec domestic subd purchasingcorp and target executed an agreementc this agreement acknowledged that market conditions were such that it was no longer economically viable to maintain the original agreementb agreementc also provided a blueprint of the sequential steps contemplated in a corporate restructuring of the original relationship created by agreementb accordingly domestic subb domestic subd and purchasingcorp agreed to modify agreementb and executed the amended agreementb on or about datec the parties entered into this new agreement which resulted in the original business activities of target being divided among and between the parties the initial step required target to incorporate a new operationg corporation as a wholly owned subsidiary under the name subf target subsequently transferred to subf specific business_assets and rights that related to the productp and productq-producto programs previously conducted by target in exchange for all of the outstanding shares of subf this transfer would enable subf to exclusively carry-out all operationf functions for the productp and productq-producto programs in this regard target transferred net_book_value assets of dollar_figurec and liabilities of dollar_figured to subf target retained accounts_receivable of dollar_figuref and net fixed assets of dollar_figurem generally relating to the productr and productu- producto programs thereafter pursuant to agreementc target declared a dividend of subf stock which served to transfer full ownership of subf to purchasingcorp and domestic subd as of datec subsequently this new operationg corporation subf then jointly owned by domestic subd and purchasingcorp was renamed newsubf 1since its inception target has solely engaged in operationg related activities tl-n-2181-99 another simultaneous step required under agreementc and the restructuring process called for domestic subd and purchasingcorp to execute an agreementd wherein domestic subd agreed to sell its c interest in target to purchasingcorp for dollar_figuree this stock sale was consummated with purchasingcorp’s transfer of a promissory note made payable to domestic subd with the following payment schedule datee dateg dateh datej datek dollar_figureh dollar_figurek dollar_figurek dollar_figurek dollar_figurek thereafter following the target stock sale to purchasingcorp the original target changed its name to targetcorp and became a wholly owned subsidiary of purchasingcorp targetcorp distributed all of its assets except for accounts receivables on or about datec to purchasingcorp after datec targetcorp had no employees nor income all income generated with respect to the productr and productu producto programs after this date was generated by purchasingcorp in all subsequent tax periods purchasingcorp included the reported results of targetcorp business activities in its consolidated_return form_1120 purchasingcorp allocated income generated by current operationg against the nol’s previously generated by targetcorp in srlys law and analysis i sec_482 sec_482 may apply to avoid a misallocation of separate_taxable_income in order to use up srly nols this case involves whether the purchasingcorp consolidated_group can utilize dollar_figureb worth of nol’s generated by targetcorp in its srly years prior to its acquisition by 2purchasingcorp also allocated linee operationg income to targetcorp for which targetcorp never previously engaged in such line_of_business tl-n-2181-99 purchasingcorp or whether the purchasingcorp consolidated_group is limited to using the targetcorp srly nol’s up to targetcorp’s current income if targetcorp did not generate current income after it was acquired by the purchasingcorp consolidated_group the nol’s generated by targetcorp in srlys cannot be used by the purchasingcorp consolidated_group purchasingcorp has attempted to allocate its current income to targetcorp to offset targetcorp’s nols from targetcorp’s separate_return years purchasingcorp has not provided an explanation as to why the current income earned by purchasingcorp should be treated as if earned by targetcorp to the extent purchasingcorp is attempting to assign income to targetcorp which clearly has no current income for years after it joined the purchasingcorp consolidated_group the issue arises as to whether the service can utilize sec_482 to reallocate income back to purchasingcorp or in the alternative prevent purchasingcorp from allocating its current income to targetcorp in order to prevent purchasingcorp and targetcorp from avoiding taxes it is the service’s position that it is proper under the circumstances to use sec_482 to either reallocate the current income back to purchasingcorp or prevent purchasingcorp from allocating its current income to targetcorp law the regulations under sec_482 have long included the following provision sec_482 and the regulations thereunder apply to all controlled taxpayers whether the controlled_taxpayer files a separate or consolidated u s income_tax return if a controlled_taxpayer files a separate_return its true separate_taxable_income will be determined if a controlled_taxpayer is a party to a consolidated_return the true consolidated_taxable_income of the affiliated_group and the true separate_taxable_income of the consolidated taxpayer must be determined consistently with the principles of a consolidated_return this provision was construed in 417_f2d_285 10th cir cert_denied 397_us_987 in that case likins- foster topeka corporation lftc conveyed in excess of real_estate parcels to four of its subsidiary corporations on date which then resold the parcels prior to the end of fiscal these subsidiaries had substantial nol_carryover sec_3 sec_1_482-1 sec_1_482-1t see likins- foster honolulu corp supra for predecessor provisions tl-n-2181-99 from years in which each had filed separate returns these nols were due to expire in the fiscal_year after the parcel sales and the receipt of down payments and additional payments the subsidiaries realized a gain and thus had income for fiscal with which to offset their nol carryovers the subsidiaries then distributed the purchasers’ installment contracts to lftc as dividends the tax_court found that the commissioner had the power under sec_482 to reallocate the subsidiaries’ gain on the parcel sales back to lftc the tenth circuit upheld the commissioner’s reallocation noting that the same result was also necessarily required by implication under the predecessor srly nol provisions the facts in this case indicate that an allocation under sec_482 is warranted that is the income allocated by purchasingcorp to targetcorp can be reallocated back to purchasingcorp under the authority of sec_482 ii separate_return limitation years- as previously discussed this case involves whether the purchasingcorp consolidated_group can utilize dollar_figureb worth of nol’s generated by targetcorp in its srly years prior to its acquisition by purchasingcorp or whether the purchasingcorp consolidated_group is limited to using the targetcorp srly nol’s up to targetcorp’s current income because the targetcorp did not generate current income after it was acquired by the purchasingcorp consolidated_group the nol’s generated by targetcorp in srlys cannot be used by the purchasingcorp consolidated_group law a separate_return_year is defined in sec_1_1502-1 the term separate_return_year means a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group the court stated whether this is accomplished by a direct transfer of loss carry-overs from the loss_corporation to the consolidation to offset the group’s income specifically prohibited and recognized as prohibited by the taxpayers or whether this is accomplished by transferring group income to the loss_corporation the method employed here should make little difference in either case the result works the same tax distortion and cannot be sustained f 2d pincite tl-n-2181-99 a separate_return_limitation_year is defined in sec_1_1502-1 the term separate_return_limitation_year srly means any separate_return_year of a member or of a predecessor of such member sec_1_1502-21a permits a consolidated_group to use net operating losses sustained by any members of the group in separate_return years if the losses could be carried over pursuant to sec_172 as a general_rule net operating losses reported on a separate_return can be carried over and used on a consolidated_return an exception to this rule is found in sec_1_1502-21a this section provides that the nol of a member_of_an_affiliated_group arising in a srly may be included in the consolidated nol deduction of the group provided that such loss does not exceed the amount of the consolidated_taxable_income contributed by the loss sustaining member for the taxable_year at issue losses_incurred by a corporation before it becomes a member_of_an_affiliated_group filing a consolidated_return can only be carried forward and used on the consolidated_return to the extent that the corporation that incurred the losses has current income reflected on the consolidated_return see 634_f2d_1029 6th cir analysis the srly limitations are designed to discourage an affiliated_group_of_corporations from acquiring a loss_corporation merely to use the nol_carryover targetcorp had dollar_figureb worth of unused nol’s prior to its acquisition by purchasingcorp targetcorp’s dollar_figureb nol is subject_to the srly rules after purchasingcorp’s acquisition of targetcorp and targetcorp’s distribution of all of its operating_assets to purchasingcorp targetcorp had no income producing assets nor employees all current income generated to offset the targetcorp’s srly nol’s was from purchasingcorp nol’s incurred by targetcorp before it became a member of the purchasingcorp consolidated_return can be carried forward and used on the purchasingcorp consolidated_return only to the extent targetcorp has current income in the years it is a member of purchasingcorp’s consolidated_group see sec_1_1502-21a and 634_f2d_1029 6th cir after targetcorp became a member of purchasingcorp’s consolidated_group targetcorp did not have any current income and therefore cannot utilize the nol’s generated from its srlys tl-n-2181-99 case development hazards and other considerations tl-n-2181-99 tl-n-2181-99 tl-n-2181-99 please call us at if you have any further questions deborah a butler assistant chief_counsel field service by steven j hankin special counsel cc dom fs corp
